Case 2:19-cv-00698-WSS-MPK Document 100 Filed 07/28/20 Page 1of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

PROFIT POINT TAX TECHNOLOGIES,
INC.,

Plaintiff, Civil Action No. 2:19-cv-698
V. Hon. William S. Stickman, IV

DPAD GROUP, LLP, JOHN MANNING, and
DANIEL STEELE,

Defendants.

 

 

ORDER OF COURT

Plaintiff Profit Tax Technologies, Inc. (“PPTT”) filed this action against Defendants
DPAD Group, LLP (‘DPAD”), John Manning (“Manning”), and Daniel Steele (‘Steele’)
(collectively, “Defendants’”) on June 14, 2019. (ECF No. 1). In its Complaint, PPTT asserted
eleven claims: Breach of Contract (Count I); Breach of Fiduciary Duty (Count ID);
Misappropriation of Trade Secrets pursuant to the Defend Trade Secrets Act (Count IID;
Misappropriation of Trade Secrets pursuant to the Pennsylvania Uniform Trade Secrets Act
(Count IV); Unfair Competition (Count V); Unjust Enrichment (Count VI); Tortious Interference
with Prospective Contractual Relations (Count VID; Conversion (Count VIII); Intentional
Misrepresentation (Count IX); Negligent Misrepresentation (Count X); and a claim for an
accounting (Count XI). Counts I and II are asserted against Manning and Steele only, and the
remaining claims are asserted against all Defendants.

Defendants filed a Motion to Dismiss (ECF No. 15), and after a Report and

Recommendation was filed by Magistrate Judge Maureen P. Kelly on January 29, 2020 giving
Case 2:19-cv-00698-WSS-MPK Document 100 Filed 07/28/20 Page 2 of 4

the parties until February 12, 2020 to file written objections thereto, and no Objections having
been filed, and upon independent review of the record, the Court adopted Magistrate Judge
Kelly’s Report and Recommendation as its Opinion. It granted in part and denied in part
Defendants’ Motion to Dismiss (ECF No. 15). More specifically, it granted the motion to
dismiss with respect to Counts I, III, IV, IX, X and XI. These claims were dismissed without
prejudice and with leave for Plaintiff to amend the Complaint, as appropriate, given the apparent
discrepancies between Plaintiff's arguments in its pleadings and the facts as alleged in the
Complaint. The Motion to Dismiss was denied with respect to the remaining claims.

PPTT filed a First Amended Complaint on March 6, 2020. (ECF No. 27). PPTT has
now asserted seven claims: Breach of Contract (Count I); Breach of Fiduciary Duty (Count ID;
Unjust Enrichment (Count IID; Tortious Interference with Prospective Contractual Relations
(Count IV); Conversion (Count V); Intentional Misrepresentation (Count VI); and Negligent
Misrepresentation (Count VII). Defendants filed a Motion to Dismiss the First Amended
Complaint and supporting Brief. (ECF Nos. 32 and 33). Magistrate Judge Kelly issued her
Report and Recommendation on June 2, 2020, recommending that: (A) Counts IV and V against
all Defendants be dismissed pursuant to the gist of the action doctrine; (B) Count II be
dismissed with respect to Manning and Steele as (i) the Revenue Sharing Agreement alleged
governed the relationship between these parties and PPTT, and, therefore, PPTT’s claim in
quasi-contract is precluded, and (11) PPTT failed to meet the conditions to plead this claim in the
alternative; and (C) the other counts be permitted to proceed. (ECF No. 70). The parties had
until June 16, 2020 to file written objections. (ECF No. 70).

Defendants/Counter-Plaintiffs filed timely Objections. (ECF No. 80). Essentially, they

believe that the First Amended Complaint should be dismissed in its entirety. Defendants fault
Case 2:19-cv-00698-WSS-MPK Document 100 Filed 07/28/20 Page 3 of 4

Magistrate Judge Kelly for: (A) relying on deficient claims of fraud and recommending that the
breach of contract and tort claims were not barred by the February 2, 2016 Release; (B) after
looking past the release, recommending that Plaintiff adequately pled a breach of contract claim
with respect to the oral Agreement; (C) recommending that Plaintiff adequately alleged a breach
of fiduciary duty claim and that such a claim was not barred by the gist of the action doctrine;
and; (D) recommending that Plaintiff's negligent misrepresentation claim is not barred by the
gist of the action doctrine.

PPTT also filed timely Objections. (ECF No. 82). It takes issue with Magistrate Judge
Kelly’s recommendation that Count III should be dismissed as to Defendants Manning and
Steele and that Counts IV and V should be dismissed against all Defendants. According to
PPTT, it is too early to dismiss these claims on the basis of gist of the action doctrine, and these
counts should be permitted to proceed as alternative legal theories to its breach of contract claim.
Lastly, PPTT submits that Counts IV and V stand on their own merit, separate and apart from the
breach of contract claim.

Defendants filed a Notice of Supplemental Authority in further Support of its Objections
to Magistrate Judge Kelly’s Report and Recommendation. (ECF No. 84). They have directed
the Court to an opinion issued by a colleague, the Honorable Nicholas R. Ranjan, in the case of
The Claude Worthington Benedum Foundation y. Bank of N.Y. Mellon (2:19-cv-00132),
believing the Court should consider it and reach the same result because the Release bars all
claims.

Then, PPTT filed a Response in Opposition to Defendants’ Objections to Magistrate
Judge Kelly’s Report and Recommendation. (ECF No. 87). Essentially, they contend that

Defendants’ arguments in their Objections are unpersuasive and reiterate their argument that the
Case 2:19-cv-00698-WSS-MPK Document 100 Filed 07/28/20 Page 4 of 4

Court should adopt the rulings issued by Magistrate Judge Kelly in her Report and
Recommendation, with the exception of her rulings regarding recommended dismissal of Count
III as related to Defendants Manning and Steele, Count IV and Count V. PPTT filed a Response
in Opposition to Notice of Supplemental Authority in further Support of its Objections. (ECF
No. 88). In it, PPTT contends the Benedum case is inapposite to this case. These filings then
prompted Defendants to file a Response in Opposition to PPTT’s Objections. (ECF No. 89).

After its independent de novo review of the entire record, including the pleadings at issue
and the parties’ respective arguments, the Court hereby DENIES both parties’ Objections (ECF
Nos. 81 and 82) and ADOPTS Magistrate Judge Kelly’s Report and Recommendation (ECF No.
70) as its opinion. The Court agrees with the analysis of the issues and legal conclusions reached
by Magistrate Judge Kelly. Magistrate Judge Kelly’s analysis aligns exactly with how the Court
analyzed the issues and reached its decision in its de novo review. The Court issues the
following order.

AND NOW, this 2% day of July 2020, IT IS HEREBY ORDERED that Defendants’
Motion to Dismiss (ECF No. 32) is GRANTED IN PART and DENIED IN PART. The Motion
to Dismiss is GRANTED with respect to Counts IV and V against all Defendants and Count III
against John Manning and Daniel Steele. The motion is DENIED with respect to the remaining

claims.

BY THE COURT:

QM &

WILLIAM S. STICKMAN, IV
UNITED STATES DISTRICT JUDGE

 

 
